EXHIBIT 10.24




CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is made as of this 12th day of March
2010 by and between Bristol Capital, LLC, a Delaware limited liability company
with principal offices at 6353 W. Sunset Boulevard, Suite 4006, Hollywood,
California 90028 (“Consultant”) and Miller Petroleum, Inc., a Tennessee
corporation with its principal place of business at 3651 Baker Highway,
Huntsville, TN  37756 (the “Company”).




WHEREAS, Consultant has substantial expertise that may be useful to the Company,
which the Company desires to obtain; and




WHEREAS, the Company desires Consultant to provide certain consulting services
to the Company and Consultant is agreeable to performing such services for the
Company;




NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




1.

APPOINTMENT.




The Company hereby engages Consultant and Consultant agrees to render services
to the Company as a consultant upon the terms and conditions hereinafter set
forth.




2.

TERM.




The term of this Agreement shall commence on the date of this Agreement as set
forth above and shall terminate on the one (1) year anniversary of the date of
this Agreement, unless terminated or extended in accordance with a valid
provision contained herein or by a subsequent agreement between the parties.




3.

SERVICES.




During the term of this Agreement, Consultant shall assist the Company in
general corporate activities including but not limited to strategic planning;
management and business operations; introductions to further its business goals;
provide advice and services related to the Company’s growth initiatives; any
other consulting or advisory services which the Company reasonably requests that
Consultant provide to the Company.  Consulting Services rendered pursuant to
this Agreement shall be rendered to the Chief Executive Officer of the Company
or to the Board of Directors of the Company.




4.

DUTIES OF THE COMPANY.




The Company shall provide Consultant, on a regular and timely basis, with all
approved data and information about it, its subsidiaries, its management, its
products and services and its operations as shall be reasonably requested by
Consultant, and shall advise Consultant of any facts which would affect the
accuracy of any data and information previously supplied pursuant to this
paragraph.  The Company shall promptly supply Consultant with full and complete
copies of all financial reports, all filings with all federal and state
securities agencies; with all data and information supplied by any financial
analyst, and with all brochures or other sales materials relating to its
products or services.  Notwithstanding the foregoing, the Company shall not
provide Consultant with any information which is considered to be material
non-public information.











1




--------------------------------------------------------------------------------



5.

COMPENSATION.




Upon the execution of this Agreement, Company agrees to pay Consultant the
following as consideration for the services rendered under this Agreement:




(a)

The Company shall issue to Consultant or its designees (i) a warrant (the
“Warrant”) to purchase 300,000 shares of common stock of the Company (the
“Warrant Shares”) at a price per share of $2.50 (the “Warrant Exercise Price”),
exercisable for a period of five (5) years, subject to the restrictions in
Section 5(c) below, and (ii) an option (the “Option”) to purchase 300,000 shares
of common stock of the Company (the “Option Shares”) at a price per share of
$2.50 (the “Option Exercise Price”) exercisable for a period of five (5) years,
subject to the restrictions in Section 5(b) below.  The Warrant Exercise Price
and Option Exercise Price shall be adjusted upon the Company’s issuance of
securities at a price per share that is lower than the Warrant Exercise Price or
Option Exercise Price (the “Lower Price”) to equal such Lower Price, and the
number of Warrant Shares and Options Shares shall be increased accordingly with
such adjustment.




(b)

The Warrant Shares shall be included in the next registration statement to be
filed by the Company (the “Registration Statement”), provided such Registration
Statement is not filed on Form S-8. In consideration of Consultant’s agreement
to engage in various efforts on behalf of the Company, the Company hereby agrees
to exercise "best efforts" to effectuate the effectiveness of the Registration
Statement as soon practicable following the filing of such Registration
Statement.  The Option shall automatically terminate on the date that the
Registration Statement is declared effective.  Notwithstanding the foregoing, if
the Company determines in its best judgment that it should not include the
Warrant Shares in the next Registration Statement due to the request of
underwriters or placement agents in connection with a Company financing, the
Company may delay the inclusion of the Warrant Shares, in which case the Option
shall remain in full force and effect.




(c)

If the Company elects to file a registration statement on Form S-8 prior to
filing the Registration Statement referred to in Section 5(c) above (the “S-8
Registration Statement”), the Company shall include the Option Shares in the S-8
Registration Statement and the Warrant shall automatically terminate on the date
that such S-8 Registration Statement is declared effective.




(d)

In the event that the Company fails to file any registration statement within
six (6) months following the execution of this Agreement, Consultant may elect
to terminate either the Warrant or the Option and retain either the Warrant or
the Option, but in any case may only retain one or the other.  The Company shall
instruct its counsel to issue a legal opinion to Consultant providing that the
Warrant Shares or Option Shares (as applicable) may be sold pursuant to Rule 144
starting on the sixth month anniversary of the date of this Agreement (the “144
Opinion”).  The Company shall be responsible for all costs associated with
obtaining and delivering the 144 Opinion.




(e)

In the event that Consultant exercises its Warrant or Option following the
effectiveness of either the Registration Statement referred to in Section 5(b)
above or the S-8 Registration Statement referred to in Section 5(c) above (the
“Exercise”), the Company shall within three (3) business days of such Exercise
execute a written request to its transfer agent to issue and deliver to
Consultant, or its agent, a common stock certificate for the number of freely
tradable shares of the Company’s common stock that Consultant is entitled to
pursuant to the Exercise, which shall bear no restrictive legend.




6.

BENEFICIAL OWNERSHIP OF SHARES.




Consultant’s beneficial ownership of common stock of the Company shall not
exceed 9.9% of the outstanding shares of the Company’s common stock.  For
purposes of this paragraph, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder. Consultant may waive the limitations
set forth herein by sixty-one (61) days written notice to the Company.





2




--------------------------------------------------------------------------------



7.

COSTS AND EXPENSES.




Subject to the prior approval of the Company, which approval shall not be
unreasonably withheld, Consultant in providing the foregoing services shall not
be responsible for any out-of-pocket costs, including, without limitation,
travel, lodging, telephone, postage and Federal Express charges. Consultant
shall provide the Company with a detailed accounting of monthly expenses related
to the Agreement. Payment for these expenses shall be made to Consultant within
15 days after submission to the Company.




8.

INDEMNIFICATION.




(a)

The Company agrees to indemnify, defend, and shall hold harmless Consultant
and/or any of its agents, officers, directors, employees, stockholders,
representatives, affiliates, and to defend any action brought against said
parties with respect to any claim, demand cause of action, debt or liability,
including reasonable attorneys' fees to the extent that such action is based
upon a claim that: (i) is true, (ii) would constitute a breach of any of the
Company's representations, warranties, or agreements hereunder, or (iii) arises
out of the negligence or willful misconduct of the Company, or any of the
Company’s content to be provided by the Company and does not violate any rights
of third parties, including, without limitation, rights of publicity, privacy,
patents, copyrights, trademarks, trade secrets, and/or licenses. The Company
agrees that it will not prosecute any action or proceeding against Consultant
and/or any of its agents, officers, directors, employees, stockholders,
representatives, affiliates except where such claim is based solely on the gross
negligence or willful misconduct of Consultant (“the Claim”), provided such
Claim is made prior to the date that Consultant exercises the Warrant or Option
(the “Exercise Date”).  No Claim can be made after the Exercise Date.




(b)

Consultant agrees to indemnify, defend, and shall hold harmless the Company, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Consultant.




(c)

Notice.  In claiming indemnification hereunder, the indemnified party shall
promptly provide the indemnifying party with written notice of any claim, which
the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying party shall control such defense,
and all negotiations relative to the settlement of any such claim. Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.




9.

INDEPENDENT CONTRACTOR STATUS AND OTHER BUSINESS OPPORTUNITIES.




It is understood and agreed that Consultant will for all purposes hereof be
deemed to be an independent contractor and will not, unless otherwise expressly
authorized by the Company, have any authority to act for or represent the
Company in any way, execute any transaction on behalf of the Company or
otherwise be deemed an agent of the Company. No federal, state or local
withholding deductions will be withheld from any amounts owed by the Company to
Consultant hereunder unless otherwise required by law.




The doctrine of corporate opportunity shall not apply with respect to
Consultant, and Consultant (which for purposes of this Section 4 shall include
its affiliates, shareholders, directors, officers, employees and agents) may,
without limitation, (i) engage in the same or similar activities or lines of
business as the Company or its subsidiaries or develop or market any products or
services that compete, directly or indirectly, with those of the Company and its
subsidiaries, (ii) invest or own any interest





3




--------------------------------------------------------------------------------

publicly or privately in, or develop a business relationship with, any person
engaged in the same or similar activities or lines of business as, or otherwise
in competition with, the Company or its subsidiaries; (iii) do business with any
current or former client or customer of the Company or its subsidiaries, or (iv)
employ or otherwise engage a former officer or employee of the Company or its
subsidiaries. Neither the Company nor any of its subsidiaries shall have any
right by virtue of this Agreement in or to, or to be offered any opportunity to
participate or invest in, any venture engaged in by Consultant or any right by
virtue of this Agreement in or to any income or profits derived therefrom.




The Company acknowledges that a conflict of interests between the Company and
Consultant may arise during the term of this Agreement. The Company expressly
waives any and all claims against Consultant that arise out of or relate to any
conflicts of interests between the Company and Consultant.




The Company acknowledges that Consultant may provide services to other
consulting clients (the “Other Clients”) and that Consultant may be subject to
the terms of certain agreements with the Other Clients that have provisions
concerning consulting, competition, confidentiality, and intellectual property.




10.

CONFIDENTIALITY.




The Company agrees that it will not disclose, and will not include in any public
announcement, the name of the Consultant, unless expressly agreed to by the
Consultant or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.




11.

MISCELLANEOUS.




(a)

Termination.  Subsequent to and no less than 30 days after the execution of this
Agreement, this Agreement may be terminated by either Party upon written notice
to the other Party for any reason.  The termination shall be effective within
five (5) business days from the date of such notice. Termination of this
Agreement shall cause Consultant to cease providing services under this
Agreement; however, termination for any reason whatsoever shall not decrease or
eliminate the compensatory obligations of the Company as outlined in Section 5
of this Agreement.




(b)

Modification.  This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof. This Agreement may be amended only in
writing signed by both Parties.




(c)

Notices.  Any notice required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person or by facsimile
transmission at the address of such party set forth above or to such other
address or facsimile telephone number as the party shall have furnished in
writing to the other party.




(d)

Waiver.  Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Consulting Agreement. The failure of a party to insist upon strict adherence to
any term of this Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon adherence to
that term of any other term of this Agreement.




(e)

Assignment.  The Option Shares granted under this Agreement are assignable at
the sole discretion of the Consultant.








4




--------------------------------------------------------------------------------



(f)

Severability.  If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.




(g)

Disagreements.  Any dispute, disagreement, conflict of interpretation or claim
arising out of or relating to this Agreement, or its enforcement, shall be
governed by the laws of the State of California.  The Consultant and the Company
hereby irrevocably and unconditionally submit themselves and their property to
the nonexclusive jurisdiction of federal and state courts of the State of
California and any appellate court thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agree that all claims in respect of any such action or proceeding may be heard
and determined in California, or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to above.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices
above. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Each party
hereto hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory). If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses including but not limited to court costs incurred with the
investigation, preparation and prosecution of such action or proceeding.




(h)

Each party may sign identical counterparts of this Agreement with the same
effect as if both parties signed the same document. A copy of this Agreement
signed by one party and delivered by facsimile or electronic transmission to the
other party shall have the same effect as the delivery of an original of this
Agreement containing the original signature of such party.




IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.







MILLER PETROLEUM, INC.

 

BRISTOL CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

               

By:

/s/ Paul Kessler

Name:

Scott M. Boruff

 

Name:

Paul Kessler

Title:

Chief Executive Officer

 

Title:

Manager








5


